Citation Nr: 1513312	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  04-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pain of multiple joints, to include the shoulders, and to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

2.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or medically unexplained multisymptom illness.

3.  Entitlement to service connection for fatigue and loss of energy, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.  

4.  Entitlement to service connection for sweating to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

5.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disability, rated as irritable bowel syndrome (IBS).

6.  Entitlement to a rating in excess of 10 percent for tinea cruris and tinea pedis.

7.  Entitlement to a rating in excess of 20 percent for bony prominence of the right side of the pelvis with right leg stiffness and pain (right pelvis disability).

8.  Entitlement to a rating in excess of 10 percent for right foot bunion, status-post bunionectomy.

9.  Entitlement to a rating in excess of 10 percent for left foot bunion, status-post bunionectomy.

10.  Entitlement to a compensable rating for hemorrhoids.

11.  Entitlement to a compensable rating for residuals of a fracture of the right ring finger.

12.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), currently assigned a 10 percent rating from May 4, 2005, a 30 percent rating from July 5, 2011, and a 70 percent rating from February 5, 2014. 

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 1991, including service in the Persian Gulf. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

On the February 2014 Form 9, the Veteran requested a videoconference hearing before the Board on the issue of increased rating for PTSD.  The hearing transcript may provide relevant information on the other issues on appeal; thus, they are held in abeyance pending the hearing.  

Videoconference hearings are scheduled by the RO; thus, this matter is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired videoconference hearing in accordance with the docket number of this appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

